NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1-22 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: associate one or more vehicles with one or more occupants of the vehicles from among a cluster of vehicles traveling simultaneously at a similar direction, the apparatus comprising: a processing system to categorize data received from a plurality of external communication devices wherein external devices comprise one or more vehicles and one or more smart devices associated with the one or more occupants of the vehicles; a detector configured to identify a first vehicle data and a first device data from categorized data, the first vehicle data including one or more of location, direction and travel speed of a first vehicle, the first device data including one or more of location, direction and travel speed of a first device, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661    
    
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661